      Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

TROY FARLEY,

               Plaintiff,

vs.                                                         No. 20-cv-00019-KWR-GBW

SOCIAL SECURITY ADMINISTRATION,
Andrew M. Saul, Commissioner of
Social Security Administration,

               Defendant.


        ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
       MAGISTRATE JUDGE’S PROPOSED FINDINGS AND RECOMMENDED
                            DISPOSITION

       THIS MATTER is before the Court on Plaintiff’s Objections (doc. 23) to the Magistrate

Judge’s Proposed Findings and Recommended Disposition (“PFRD”) (doc. 22). The Magistrate

Judge recommended denying Plaintiff’s Motion to Reverse and/or Remand (doc. 17) and affirming

the decision of the Commissioner. Having conducted an independent, de novo review of the

Motion, the Magistrate Judge’s PFRD (doc. 22), and all related briefing (doc. 19, 20, 23, 24), the

Court will overrule Plaintiff’s objections and adopt the PFRD.


                                       BACKGROUND

       Plaintiff filed her application for Social Security Disability Insurance (“SSDI”) on October

24, 2014, alleging disability beginning December 6, 2012. Administrative Record (“AR”) at 73.

Her application was first denied on April 7, 2015. AR at 73–81. It was denied again on

reconsideration on August 1, 2015. AR at 83–91. Following a hearing before an Administrative

Law Judge (“ALJ”), the ALJ determined the Plaintiff was not disabled in a decision issued
      Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 2 of 6




November 30, 2018. AR at 7–19. The Appeals Council denied review on October 24, 2019. AR

at 1–4.

          Plaintiff filed suit in this Court on January 7, 2020. Doc. 1. On December 4, 2020, pursuant

to the Court’s Order of Reference (doc. 7), the Magistrate Judge issued his PFRD recommending

denial of remand. Doc. 22. Plaintiff timely filed objections to the PFRD on December 18, 2020

(doc. 23), and the Commissioner responded on January 4, 2021 (doc. 24).


                                     STANDARD OF REVIEW

          This case was referred to the Magistrate Judge to conduct hearings and perform legal

analysis pursuant to 28 U.S.C. § 636(b)(1)(B). See doc. 7. Under that referral provision, the

Court’s standard of review of a magistrate judge’s PFRD is de novo. See 28 U.S.C. § 636(b)(1)(C).

When resolving objections to a magistrate judge’s PFRD, “[t]he district judge must determine de

novo any part of the magistrate judge’s disposition that has been properly objected to. The district

judge may accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). “[A] party’s

objections to the magistrate judge’s report and recommendation must be both timely and specific

to preserve an issue for de novo review by the district court or for appellate review.” United States

v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). Moreover, “[i]ssues raised for the first

time in objections to the magistrate judge’s recommendation are deemed waived.” Marshall v.

Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See also United States v. Garfinkle, 261 F.3d 1030,

1031 (10th Cir. 2001) (“In this circuit, theories raised for the first time in objections to the

magistrate judge’s report are deemed waived.”)

          In adopting the Magistrate Judge’s PFRD, the district court need not “make any specific

findings; the district court must merely conduct a de novo review of the record.” Garcia v. City of


                                                   2
     Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 3 of 6




Albuquerque, 232 F.3d 760, 766 (10th Cir. 2000). “[T]he district court is presumed to know that

de novo review is required. Consequently, a brief order expressly stating the court conducted de

novo review is sufficient.” Northington v. Marin, 102 F.3d 1564, 1570 (10th Cir. 1996) (citing In

re Griego, 64 F.3d 580, 583–84 (10th Cir. 1995) and Bratcher v. Bray-Doyle Indep. Sch. Dist. No.

42, 8 F.3d 722, 724 (10th Cir 1993)). “[E]xpress references to de novo review in its order must be

taken to mean it properly considered the pertinent portions of the record, absent some clear

indication otherwise.” Bratcher, 8 F.3d at 724. A “terse” order containing one sentence for each

of the party’s “substantive claims,” which did “not mention his procedural challenges to the

jurisdiction of the magistrate to hear the motion,” was held sufficient. Garcia, 232 F.3d at 766.

The Supreme Court has explained that “in providing for a ‘de novo determination’ rather than de

novo hearing, Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.” United States v. Raddatz, 447 U.S. 667, 676 (1980) (quoting 28 U.S.C. §

636(b)) (citing Mathews v. Weber, 423 U.S. 261, 275 (1976)).


                                          ANALYSIS

       Plaintiff presents a single objection to the Magistrate Judge’s PFRD, directed against the

Magistrate Judge’s finding that the ALJ did not err in failing to incorporate a standing/walking

limitation in Plaintiff’s residual functional capacity (“RFC”) beyond a limitation to light work.

See generally doc. 23; PFRD at 14–16. Plaintiff’s objection hinges on an ambiguity in the medical

source statement of Dr. Greer (a medical consultant engaged by the Social Security Administration

(“SSA”) to conduct an orthopedic examination of Plaintiff) concerning whether or not Plaintiff is

capable of standing and walking for a cumulative total of six hours, as required by light work.

Doc. 23 at 1–3.


                                                3
      Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 4 of 6




       Dr. Greer completed both a narrative statement and a checkbox form outlining his findings

concerning Plaintiff’s functional limitations. AR at 762–76. In the narrative statement, Dr. Greer

found that Plaintiff could stand frequently and walk frequently. AR at 766. On the checkbox

form, Dr. Greer reported that Plaintiff could stand for three hours in an eight-hour workday and

walk for three hours in an eight-hour workday. AR at 771. Under the SSA’s rules and regulations,

a limitation to “frequent” activity means that a claimant can engage in that activity for up to two-

thirds of an eight-hour workday, while a limitation to “occasional” activity means that a claimant

can engage in that activity for up to one-third of an eight-hour workday. SSR 83-10, 1983 WL

31251, at *5–6 (Jan. 1, 1983). The SSA’s rules further provide that “the full range of light work

requires standing or walking, off and on, for a total of approximately 6 hours of an 8-hour

workday,” while sedentary work generally requires “periods of standing or walking [for] no more

than about 2 hours of an 8-hour workday.” Id. Between the narrative statement (which provided

that Plaintiff could stand for up to 5.33 hours and walk for up to 5.33 hours in an 8-hour workday)

and the checkbox form (which provided that Plaintiff could stand for 3 hours and walk for 3 hours

in an 8-hour workday), Dr. Greer’s findings support an RFC greater than sedentary work. It is

arguable whether Dr. Greer’s findings support an RFC equivalent to light work.

       The Magistrate Judge found no inconsistency between Dr. Greer’s findings and a limitation

to light work, because Dr. Greer indicated that “Plaintiff is capable of three hours each of standing

and walking, for a combined six hours in an eight-hour workday.” PFRD at 15. Plaintiff contends

that Dr. Greer’s opinion does not support a cumulative limitation of six hours for standing and

walking but rather supports non-cumulative limitations of three hours for each activity. Doc. 23

at 2–3. Whether or not Plaintiff’s interpretation of Dr. Greer’s opinion is correct, Plaintiff’s

objection fails to establish any reversible error by the ALJ. Even if Dr. Greer intended for the



                                                 4
       Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 5 of 6




standing and walking limitations to be treated non-cumulatively, the ALJ’s failure to adopt those

limitations is consistent with his finding that Dr. Greer’s opinion is entitled to “some, but not more

weight,” AR at 16. Crucially, Plaintiff does not object to the Magistrate Judge’s finding that the

ALJ did not err in assigning only “some” weight to Dr. Greer’s opinion. See PFRD at 6–11.

         Although Plaintiff does not raise any particular objections to the Magistrate Judge’s finding

that the ALJ properly weighed Dr. Greer’s opinion, she suggests that the ALJ erred by failing to

“consider[] the contradiction between the narrative discussion and the checkbox form in evaluating

the persuasiveness of the doctor’s opinion.” Doc. 23 at 3–4. This argument is nowhere to be found

in Plaintiff’s Motion to Remand,1 thus it is waived. Marshall, 75 F.3d at 1426. Even if Plaintiff

had timely raised this argument, it does not appear that it would establish a reversible error. An

internal contradiction would justify assigning less weight to a medical opinion, not more. Cf. 20

C.F.R. § 404.1527(c)(3) (“The better an explanation a source provides for a medical opinion, the

more weight we will give that medical opinion.”); § 404.1527(c)(4) (“Generally, the more

consistent a medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.”). Therefore, the ALJ’s failure to discuss this contradiction when weighing Dr.

Greer’s opinion is, at most, harmless error. See Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir.

2004) (approving the harmless-error doctrine in social security cases “where, based on material

the ALJ did at least consider (just not properly), we could confidently say that no reasonable

administrative factfinder, following the correct analysis, could have resolved the factual matter in

another way.”). Plaintiff’s objection fails to establish any reversible error in the ALJ’s decision.

Accordingly, it is overruled.




1
  Indeed, Plaintiff failed to even mention this contradiction. See PFRD at 15–16 (noting Plaintiff’s failure to address
the limitations to frequent standing and walking in Dr. Greer’s narrative findings).

                                                           5
     Case 1:20-cv-00019-KWR-GBW Document 25 Filed 01/06/21 Page 6 of 6




                                   CONCLUSION

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Objections (doc. 23) are OVERRULED, and the Magistrate Judge’s Proposed Findings and

Recommended Disposition (doc. 22) are ADOPTED upon de novo review.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse and/or Remand (doc.

17) is DENIED, and the decision of the Commissioner is hereby AFFIRMED.




                                           6
